Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
Corrected Notice of Allowance
	In the previous paper, the numbering of the allowed claims was incorrect.  This paper, restarts the period for reply, and properly lists the allowed claim, as 1-11, and 13-20.
	No other changes are made to the previous paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-21-2021